Citation Nr: 0004724	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-22 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than May 15, 1995, 
for the grant of a total disability evaluation for major 
depression.


REPRESENTATION

Appellant represented by:	James A. Stanley, Jr., 
attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to 
December 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In the rating decision on appeal, the RO granted a total 
disability evaluation for major depression with an effective 
date of May 15, 1995.  In a July 1998 decision, the Board 
denied an effective date earlier than May 15, 1995, for a 
total disability evaluation for major depression.

The appellant appealed the decision to the United States 
Court of Appeals for Veterans Claims (the Court).  The 
parties filed a joint motion for remand, which the Court 
granted on August 6, 1999.  In the joint motion for remand, 
the parties determined that the Board had not discussed 
whether a February 1996 letter alone, or in consideration 
with previously submitted evidence, established that the 
appellant was totally disabled due to his depression within 
one year prior to the May 15, 1995, informal claim for 
increased compensation.  


FINDINGS OF FACT

1.  The claim for a total disability evaluation for 
compensation purposes based on individual unemployability was 
received on October 26, 1995.

2.  A total disability evaluation for compensation purposes 
based upon individual unemployability was not factually 
ascertainable prior to May 15, 1995.

3.  There was no formal claim or written intent to file a 
claim for a total rating for compensation based on individual 
unemployability prior to May 1995.


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
earlier than May 15, 1995, for a total disability evaluation 
for major depression.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(1)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision

On October 26, 1995, the appellant submitted a claim for 
increased compensation based upon individual unemployability.  
At the time, the appellant was service connected for major 
depression, with a 50 percent disability evaluation, and 
residuals, fracture, left mandible, with a 10 percent 
disability evaluation.  In June 1996, the RO granted a total 
disability evaluation for major depression, effective May 15, 
1995.  Of record were VA records dated between April 1991 to 
December 1995, which included documents which had been 
submitted previously (the ones dated from 1991 to 1993).  A 
VA hospitalization summary report revealed that the appellant 
had been admitted on May 15, 1995, because of suicidal 
ideation and alcohol and marijuana abuse.  In the 
hospitalization summary report, the VA examiner stated that 
the appellant was competent, not psychotic, and employable.  
The appellant underwent a VA psychiatric evaluation in August 
1995.  The diagnoses were major depression, recurrent, 
moderate, and post-traumatic stress disorder, chronic.  In a 
February 1996 letter, Dr. Douglas A. Stevens stated that the 
appellant was "totally vocationally disabled, not having had 
any successful work experience since 1978."  Dr. Stevens 
submitted another letter in March 1996, reiterating what he 
stated in the February 1996 letter.

The appellant had an RO hearing in March 1996.  The appellant 
stated that he had been terminated from places of employment 
because of his poor work performance.  He stated that he had 
been hospitalized for depression.  The appellant noted that 
he had attempted to undergo vocational rehabilitation, which 
had failed.  He stated that in 1987, the realized that he 
could no longer work, and he considered himself disabled as 
of 1988.  He testified that he attempted to work following 
1988, but that his attempts were unsuccessful.  The appellant 
stated that he had no friends, he did not belong to any clubs 
or groups, and that he liked to be by himself.  The 
appellant's wife stated that she noticed that the appellant 
started to go down hill in 1989.  In the June 1996 rating 
decision on appeal, the RO granted a total rating for 
compensation based upon individual unemployability and 
assigned an effective date of May 15, 1995.  Subsequently, 
the appellant filed a notice of disagreement stating that the 
effective date should be October 1987.  

The appellant had an RO hearing in December 1996.  The 
appellant stated that he had been awarded Social Security 
Administration disability benefits in 1989, but that it was 
effective as of 1987.  These records have been associated 
with the claims file.  The appellant reiterated the 
difficulty he had with obtaining a job and with his 
depression.  The appellant stated that he felt that the RO, 
when granting service connection for major depression, did 
not address the contention that he was totally disabled.  He 
alleged that he called VA to ask them about unemployability.  
A taping of a conversation was played at the hearing, which 
revealed that the appellant had called to ask about the 
unemployability benefits.  At the time, he had a combined 
evaluation of 40 percent (30 percent for major depression and 
10 percent for residuals, fracture, left mandible).  He was 
told that he would not be able to obtain such benefits 
without one disability being 60 percent or two disabilities 
having a combined evaluation of 70 percent.  See 38 C.F.R. 
§ 4.16(a) (1997).

The earliest effective date for an increased evaluation is 
that which is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. § 5110(a) and (b)(2); 
38 C.F.R. § 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  The Board has reviewed the evidence of 
record and finds that the appellant's claim for an effective 
date earlier than May 15, 1995, is legally impossible.

The appellant submitted a claim for a total rating based upon 
individual unemployability on October 26, 1995.  The RO 
construed the May 15, 1995, admittance to the hospital as an 
informal claim, which became a formal claim when the 
appellant filed his VA Form 21-8940, Veteran's Application 
for Increased Compensation Based Upon Individual 
Employability on October 26, 1995.  Therefore, the RO 
considered the appellant's date of claim as May 15, 1995.  
See 38 C.F.R. § 3.155(a) (1999).  In order to be granted an 
effective date earlier than May 15, 1995, which is the date 
of receipt of claim, it must be factually ascertainable that 
an increase in disability had occurred within one year from 
May 15, 1995 (thus, May 1994).

Here, there was a VA hospitalization summary report, showing 
that the appellant had been admitted on May 15, 1995, for 
suicidal ideation.  The VA records dated between May 1994 and 
May 15, 1995, did not show an increase in the appellant's 
service-connected major depression.  Specifically, on March 
17, 1995, the appellant was seen with complaints of pain in 
his left ankle.  The diagnosis was gout.  On May 11, 1995, 
the appellant complained that things were closing in on him.  
However, he elected to leave the VA facility prior to seeing 
a physician because he had to pick up one of his children at 
the babysitter's.  Other than these documents, there are no 
objective medical records between May 1994 and May 15, 1995, 
which would establish a factual basis that the appellant's 
major depression had become totally disabling.  It must be 
noted that in the May/June 1995 VA hospitalization summary 
report, the VA examiner made a finding that the appellant was 
employable.  The Board finds that the RO was proper in 
determining that the appellant's 100 percent evaluation for 
major depression was as of May 15, 1995.

The Board notes that in his February 1996 letter, Dr. Stevens 
stated that the appellant was "totally vocationally 
disabled," and that the appellant had not had any successful 
work experience since 1978.  This letter, whether read alone 
or in consideration with previously submitted evidence, would 
not assist the appellant in obtaining an effective date prior 
to May 15, 1995, as the letter refers to a date that is more 
than one year prior to the receipt of the claim for such 
increase.  See Harper, 10 Vet. App. at 126-127; see also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(1)(2).  Even 
if the letter was read in consideration with previously 
submitted evidence, there is no evidence of record, either 
medical or any other kind, dated between May 1994 and May 
1995 with which the February 1996 letter could be read in 
consideration.  This letter from Dr. Stevens was generated in 
1996.  It was not received within one year of the 1978 date 
or within the one year prior to May 15, 1995.  A letter 
written in 1996 does not establish a factual ascertainable 
fact in 1978.

The appellant and his representative have alleged that the 
appellant submitted prior claims for individual 
unemployability in 1988 and 1990.  At the December 1996 RO 
hearing, the appellant's representative alleged that in a 
November 1990 VA Form 1-9, Appeal to the Board of Veterans' 
Appeals, the appellant raised the issue that he was totally 
disabled, which was never adjudicated.  Such assertions are 
inaccurate.  In the VA Form 1-9, the appellant stated that he 
had been "disabled by Social Security because of my 
depression since 1987."  However, at the time the appellant 
submitted the VA Form 1-9, he was not service connected for 
major depression.

Following the submission of the VA Form 1-9, and a January 
1991 RO hearing, the RO, in a March 1991 rating decision, 
granted service connection for major depression and assigned 
a 30 percent disability evaluation with an effective date of 
September 10, 1990.  In a May 1991 letter, the RO notified 
the appellant of the decision.  In February 1992, the 
appellant filed a notice of disagreement only as to the 
effective date of September 10, 1990.  At the time of the 
March 1991 rating decision, the RO reviewed the Diagnostic 
Codes for psychoneurotic disorders at that time and 
determined that the appellant's major depression was 
30 percent disabling.  The RO's determination of the 
appellant's level of disability included consideration of a 
100 percent evaluation which contemplated that the appellant 
was demonstrably unable to obtain or retain employment.  See 
38 C.F.R. Part 4, Diagnostic Codes 9400-9411 (1990).

In a June 1992 rating decision, the RO granted an earlier 
effective date of December 7, 1987, and continued the 
assignment of a 30 percent evaluation.  The Diagnostic Codes 
for psychoneurotic disorders at that time (the criteria 
changed in February 1988) also included a consideration of a 
100 percent evaluation which contemplated that the appellant 
was demonstrably unable to obtain or retain employment.  See 
38 C.F.R. Part 4, Diagnostic Codes 9400-9411 (1987).  The 
appellant filed a notice of disagreement in July 1992, 
however, only as to the fact that he was paid as a single 
veteran with no dependents, as he was married and had 
children.  He noted that he did not disagree with the 
combined evaluation of 40 percent for his service-connected 
disabilities (30 percent for major depression and 10 percent 
for residuals, fracture, left mandible).  No notice of 
disagreement was filed within one year of the March 1991 and 
June 1992 rating decisions, which had determined that the 
appellant's major depression was 30 percent disabling under 
both the pre-February 1988 and post-February 1988 rating 
criteria for major depression.  In fact, as noted above, 
following the June 1992 rating decision, the appellant stated 
that he did not disagree with the combined 40 percent 
evaluation for his disabilities.  Further, at the time that 
the appellant's representative states that the appellant 
submitted claims for unemployability, the appellant did not 
meet the schedular criteria of a service-connected disability 
rated as 60 percent disabling or more or two or more service-
connected disabilities rated as 40 percent disabling or more, 
with a combined evaluation of 70 percent.  See 38 C.F.R. 
§ 4.16(a).  Regardless, the March 1991 and June 1992 rating 
decisions became final.

The record reflects that since the June 1992 rating decision, 
the appellant did not file a claim, either formal or 
informal, to allege that he was unable to work because of his 
service-connected disabilities.  The March 1991 and June 1992 
decisions became final, and the appellant is collaterally 
estopped from relitigating the same issue based upon the same 
evidence.  See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).  
Therefore, as stated above, an effective date prior to May 
15, 1995, is not legally possible.  The United States Court 
of Appeals for Veterans Claims has held that in a case where 
the law, as opposed to the facts, is dispositive of the 
claim, the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

In regard to the May 1988 VA Form 21-4138, Statement in 
Support of Claim, the appellant referenced numerous 
conditions, not all of which were service connected.  He did 
reference a psychiatric disorder and noted that he had been 
unable to obtain work for extended periods.  The document 
does not establish a claim for a total rating for 
compensation based upon individual unemployability, an 
informal claim for a total rating for compensation based upon 
individual unemployability, or establish an intent to file a 
claim for a total rating for compensation based upon 
individual unemployability.  The letter tends to establish 
difficulty maintaining employment rather than an inability to 
engage in substantially gainful employment.  The document 
does not establish that the appellant was unemployable at 
that time.  More importantly, the appellant was not service 
connected for a psychiatric disorder at the time the letter 
was written.  The Board finds it impossible that there was 
intent to file a claim for a total rating for compensation 
based on referencing a non service-connected disability.

In regard to the recorded telephone conversation wherein the 
appellant had inquired as to unemployability benefits, the 
tape does not constitute a claim, either formal or informal.  
The mere fact that the appellant sought information does not 
establish that he filed a claim.  More importantly, the 
statutes clearly establish that an application must be filed.  
Wells v. Principi, 3 Vet. App. 307 (1992); Crawford v. Brown, 
5 Vet. App. 33 (1993).  A claim of entitlement may be either 
a formal or informal written communication requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  Stewart v. Brown, 10 Vet. App. 15 
(1997); see also 38 C.F.R. § 3.155(a).  A tape recording is 
not "written."

II.  Joint motion for remand

The Board notes that, as laid out above, there are two 
standards when considering an effective date for an increase 
in disability.  One is date of receipt of claim, see 
38 U.S.C.A. § 5110(a), and the other is the earliest 
effective date for an increased evaluation is that which is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, see 38 U.S.C.A. § 5110(b)(2).

The Board has reviewed the joint motion for remand filed by 
the parties and finds that it must address the parties' 
determination that the Board, in the July 1998 decision, 
failed to discuss whether the February 1996 letter from Dr. 
Stevens "alone or in consideration with previously submitted 
evidence established that the veteran was totally disabled 
due to his depression within the one[ ]year prior to the May 
15, 1995, informal claim for increase."  In asserting such, 
the parties cited to Swanson v. West, 12 Vet. App. 442 (1999) 
and Hazan v. Gober, 10 Vet. App. 511 (1997).  The Board notes 
that the facts in the case at hand are distinguishable from 
both Swanson and Hazan.  However, the Board must point out 
that the Swanson decision was withdrawn by the Court on 
December 2, 1999, and thus is no longer good law.  
Regardless, the case at hand is distinguishable from Swanson.

In Hazan and Swanson, there was evidence that existed within 
one year of the date of claim that could be considered as an 
ascertainable fact to allow for an effective date earlier 
than the one assigned.  See Hazan and Swanson, both supra.  
Here, there is no evidence that was in existence within the 
one-year period between May 1994 and May 1995 that could be 
considered to ascertain if an increase had occurred within 
that year.  There is no provision for assigning an effective 
date prior to date of claim when there is no evidence that 
can support an ascertainable degree of impairment within one 
year prior to date of claim.  Granting an automatic 
retroactive effective date would render the words of this 
statute meaningless.  The statute is clear and unambiguous.  
If an increase in disability is shown within one year prior 
to date of claim, whether formal or informal, then the 
effective date can be earlier than the date of claim.  See 
38 U.S.C.A. § 5110(b)(2).  However, if an increase in 
disability cannot be factually ascertainable within one year 
prior to date of claim, then the effective date is the date 
of claim.  See 38 U.S.C.A. § 5110(a).

If a claim is filed in a timely manner, the earliest possible 
effective date will be granted.  However, if a claim is not 
timely filed within one year of when the disability increased 
occurred, the appellant is limited to the date of claim.  See 
id.  The Board notes that the parties in the joint motion for 
remand have not articulated a date that they consider as to 
when it was factually ascertainable that an increase in 
disability occurred which would establish that the appellant 
was unemployable due to service-connected disabilities prior 
to May 15, 1995.  Even accepting all the statements in the 
record as true, there is no basis for granting an effective 
date earlier than May 15, 1995, for a total rating for 
compensation based upon individual unemployability.  There is 
no evidence in the record between May 1994 and May 1995 which 
would establish that the appellant was unemployable due to 
service-connected disabilities at any time during that year.

The Board is left with the impression that because the 
appellant has been disabled for a long time, the parties 
believe that he should be granted an effective date one year 
prior to date of his informal claim for an increased 
evaluation even though there is nothing in the record that 
was in existence at that time which would establish a 
factually ascertainable fact that the appellant was unable to 
work due to service-connected disabilities.  

The Board notes that it has reviewed the evidence of record 
in its entirety in making its determination as to an earlier 
effective date.  See Hazan and Swanson, both supra.  Without 
any evidence between 1994 and 1995, an effective date earlier 
than May 15, 1995, is not possible.  Nowhere between 1993 and 
May 1995 did the appellant establish that his service-
connected major depression had increased.  He did not file a 
claim or an informal claim stating that his service-connected 
disability had worsened.  He did not seek treatment at a VA 
facility during that time for his service-connected major 
depression.  See 38 C.F.R. § 3.157(b) (1999).  The appellant 
submitted his formal claim for a total rating for 
compensation based upon individual unemployability in October 
1995.  However, he filed a claim for paragraph 30 benefits in 
June 1995, see 38 C.F.R. § 4.30 (1999), stating that he had 
been hospitalized for his service-connected psychiatric 
disorder.  The RO considered the May 15, 1995, the date he 
was admitted for treatment at a VA facility, as an informal 
claim for increased benefits.  Because the appellant filed a 
formal claim within one year following his treatment, the RO 
determined that the date of claim was May 15, 1995.  This is 
consistent with the regulation.  38 C.F.R. § 3.155(a) (1999).  
There was no evidence within one year prior to May 15, 1995, 
upon which the RO could base granting an effective date 
earlier than May 15, 1995.  The Board agrees with the RO's 
determination.  It finds no basis whatsoever to find that an 
increase in disability occurred at any time between May 1994 
and May 1995.  As there is no evidence for the Board to hang 
its hat on, and without such evidence, an effective date 
earlier than May 15, 1995, is not possible.  If the appellant 
had wanted an effective date earlier than that, he should 
have filed a claim prior to that time.


ORDER

An effective date earlier than May 15, 1995, for the grant of 
total disability evaluation for compensation purposes based 
on individual unemployability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

